Appellant was convicted of murder and his punishment assessed at twenty years in the penitentiary.
The purported statement of facts was filed herein more than ninety days after the motion for a new trial had been overruled and notice of appeal given and entered. The court by law, and actually, continued more than eight weeks. The statute and the uniform decisions of this court, there being a great many, are to the effect that such statement can not be considered by this court. In the absence of a statement of facts, no question is raised which we can review. We have considered appellant's attorneys' affidavit recently filed herein as to the delay in filing the statement of facts. We think it does not show such state of facts to require the statement of facts to be considered.
The judgment is affirmed.
Affirmed.